Citation Nr: 0706008	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  02-14 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased rating for postoperative 
intervertebral disc syndrome of the lumbar spine, currently 
evaluated as 20 percent disabling.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to February 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied claims for increased 
ratings for a service-connected deviated nasal septum and 
intervertebral disc syndrome, postoperative.  In February 
2003, the veteran testified at a personal hearing before a 
Veterans Law Judge in Washington, D.C.  

In November 2004, the Board denied the claim for an increased 
rating for a deviated nasal septum.  The Board also remanded 
the claim for an increased rating for intervertebral disc 
syndrome, postoperative, with instructions that the RO 
schedule the veteran for a VA compensation examination as the 
diagnostic criteria for intervertebral disc syndrome had been 
amended.  The veteran was advised of the changes.  Therefore, 
the only issue remaining on appeal was entitlement to an 
increased evaluation for intervertebral disc syndrome, 
postoperative.  

In March 2006, the Board remanded this case again.  The 
Veterans Law Judge who held the hearing in February 2003 had 
left the Board and the veteran indicated that he wanted 
another Board hearing.  However, he did not report for the 
scheduled hearing in December 2006.  


FINDINGS OF FACT

The veteran does not exhibit severe disability of the lumbar 
spine as he exhibits full and pain-free motion of the spine 
and does not have any neurological impairment; he does not 
have any incapacitating episodes.



CONCLUSION OF LAW

The criteria for rating in excess of 20 percent for 
postoperative intervertebral disc syndrome of the lumbar 
spine are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic 
Code 5293 (2002); Diagnostic Code 5293 (2003); Diagnostic 
Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in July 2001 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In addition, the veteran was sent further 
notification in December 2004 and May 2006.  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's pertinent medical treatment records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations in August 2001 and 
in April 2002.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

Although the veteran was scheduled for another VA examination 
in June 2005, he failed to report.  This matter is discussed 
in detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) does 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board notes that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  

First, the rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective 
September 26, 2003, the rating criteria for evaluating other 
spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  More specifically, effective September 
23, 2002, VA amended the criteria for rating intervertebral 
disc syndrome only, but continued to evaluate that disease 
under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  Effective September 26, 2003, VA updated the 
entire section of the rating schedule that addresses 
disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to spinal 
disability ratings.  According to that renumbering, 
Diagnostic Code 5237 now governs ratings of lumbosacral 
strain, Diagnostic Code 5239 governs ratings of 
spondylolisthesis or segmental instability, and Diagnostic 
Code 5243 governs ratings of intervertebral disc syndrome.  
See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied.  VAOPGCPREC 3- 
2000 (Apr. 10, 2000).

In September 2003, the veteran was advised of the changes in 
the rating schedule.  In November 2004, the Board remanded 
the claim for an increased rating for intervertebral disc 
syndrome, postoperative, with instructions that the RO 
schedule the veteran for a VA compensation examination as the 
diagnostic criteria for intervertebral disc syndrome had been 
amended.  The examination was scheduled in June 2005, but the 
veteran failed to report.  

The veteran has been notified of 38 C.F.R. § 3.655 which 
provides that when the claimant is pursuing a claim for an 
increase and without good cause fails to report for the 
examination, the claim will be denied.  The Board recognizes 
that the veteran was scheduled for an examination at least in 
part due to changes in VA's rating schedule, after he 
reported for examination in August 2001 and in April 2002.  
As such, the Board will consider the evidence of record, 
under the pertinent criteria in effect, rather than denying 
the claim outright under 38 C.F.R. § 3.655.  That being 
noted, the Board further points out that if a claimant wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  See Dusek v. Derwinski, 2 
Vet. App. 522 (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991)).  VA has provided an opportunity for the veteran 
to undergo a complete and thorough examination in conjunction 
with all pertinent provisions of VA law and regulations.  The 
veteran failed to report and, according to a July 2006 Report 
of Contact, the veteran has disconnected his phone and is no 
longer employed by his former employer.  VA does not have 
updated information on the veteran.  It is the veteran's 
responsibility to inform VA of any changes.  VA has complied 
with its duty to notify and assist with regard to all of 
these matters.  

Historically, in a January 1975 rating decision, service 
connection was granted for intervertebral disc syndrome, 
lumbar, moderate, postoperative, and a 20 percent rating was 
assigned effective February 1974, under Diagnostic Code 5293.  

In June 2001, correspondence was received from the veteran in 
which he sought an increased rating.  In conjunction with his 
claim, the veteran was afforded a VA examination in August 
2001.  The veteran related that he had intermittent aching 
and radicular pain.  When he had radicular pain, he had 
numbness in the right leg down to the toes.  He achieved 
relief by rest and laying down.  Physical examination 
revealed full active and passive range of motion of the 
lumbar spine with no pain.  There was no radicular pain.  
There was no referred pain.  The veteran's gait was normal.  
He had good heel, toes, stance, and tandem walk.  There were 
no deformities.  The examiner stated that the back was normal 
on examination.  The diagnosis was history of low back pain.  
X-rays showed minor abnormality.  

In April 2002, the veteran was afforded another VA 
examination.  The veteran reported low back pain.  He was 
employed full-time as a plumber.  His back would flare-up 
every now and then when he performed heavy lifting.  However, 
he stated that he had no problems with his employment.  The 
veteran related that when he did have the pain, it would go 
down the left side.  However, he denied any radicular or 
neurological symptoms on the examination.  It was noted that 
he did not use a back brace and had not been treated since 
his injury in 1971.  Physical examination revealed full 
active and passive range of motion of the lumbar spine with 
no pain.  The veteran could touch the floor with his hands 
and was quite flexible.  There were no spasms.  There was no 
laxity or palpable tenderness.  Straight leg raising was 
negative.  His gait was normal.  There were no deformities or 
muscular abnormalities.  Muscle strength was normal.  The 
diagnosis was low back pain.  X-rays showed L5-S1 and lower 
thoracic degenerative changes. 

In correspondence of record and at his February 2003 personal 
hearing, the veteran maintained that he took care of his back 
problem himself.  He related that it was stiff and he had 
sciatic pain on his right side.  He indicated that he would 
work through the pain and breathe deeply.  He would take 
vitamins and aspirin for relief.  He stated that he could 
touch the floor with his hands and could do this almost any 
day.  When his back was acting up at its worst, he could 
touch his ankles.  


Prior to September 23, 2002 changes

Under Diagnostic Code 5292, effective prior to September 23, 
2002, limitation of motion of the lumbar spine was rated as 
20 percent disabling when moderate, and 40 percent disabling 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
The 40 percent rating was the maximum rating under that code.

The veteran demonstrated no limitation of motion and all 
range of motion movements were pain-free.  None of the other 
elements of DeLuca were shown on examination, either.  There 
was no weakened movement, excess fatigability, or 
incoordination.  The veteran's gait was normal and he moved 
normally.  There was no weakness or muscle abnormality shown.  
Thus, a higher rating based on severe limitation of motion is 
not in order under Diagnostic Code 5292.  

Effective prior to September 23, 2002, a 20 percent rating 
under former Diagnostic Code 5295 required evidence of muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in standing position.  A maximum 
schedular rating of 40 percent under Diagnostic Code 5295 was 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Since 
none of these symptoms was shown on either examination, a 
higher rating is not warranted under this code.  

Effective prior to September 23, 2002, under Diagnostic Code 
5293, a 20 percent rating was provided for moderate 
intervertebral disc syndrome with recurring attacks; a 40 
percent rating was provided for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief; and 
a 60 percent rating was provided for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of diseased disc 
and little intermittent relief.

The veteran has been assigned a 20 percent rating under 
Diagnostic Code 5293.  In considering whether a higher rating 
is warranted, the Board finds that it is not.  The veteran 
does not have severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  His neurological 
testing on examinations was normal.  Even assuming the 
veteran has intermittent sciatica, this was not shown on 
examination and the veteran stated that he was able to work 
through the symptoms.  There were no neurological deficits 
shown at all on either examination.  Accordingly, a severe 
level of impairment was not demonstrated.  

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  The veteran does 
not have a demonstrable deformity of a vertebral body.  

Diagnostic Codes 5286 and 5289 provided ratings for complete 
bony fixation (ankylosis) of the spine.  As to rating the 
veteran under the criteria for ankylosis, it is noted that 
ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet. App. 524 (1999).  The veteran has no restrictions of 
motion and his spine is not fixed.  Therefore, rating 
premised on ankylosis is not warranted.  


September 23, 2002 Revisions

The revised, or "new," criteria pertaining to ratings for 
intervertebral disc syndrome, under Diagnostic Code 5293 were 
amended effective from September 23, 2002.  The revisions 
were designed to accommodate acute exacerbations or flare-ups 
of disc disease.  As such, the revised regulations provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The revised rating 
schedule for rating intervertebral disc syndrome is as 
follows:

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

There is no medical evidence dated after April 2002, which 
preceded the changes in the rating criteria.  Thus, 
consideration under the old criteria is identical to the 
analysis above.  

Even if the Board were to consider the prior medical evidence 
under the new criteria, the veteran has sought no medical 
treatment for his back disability.  He indicated that he 
self-medicates with aspirin and vitamins.  Thus, there have 
not been any incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician.  

There have been complaints and diagnoses of sciatica.  The 
Board notes that in rating diseases of the peripheral nerves, 
the term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  Diagnostic Code 8520 provides the rating 
criteria for paralysis of the sciatic nerve, and therefore, 
neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, 
Diagnostic Code 8520.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Id.  Disability ratings of 10 percent, 
20 percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.

The veteran has complained of sciatica, but both of his 
examinations have been normal.  There was no sciatica shown.  
There was no radicular pain.  There were no neurological 
symptoms whatsoever.  

Further, there was no orthopedic impairment shown.  The 
veteran moved normally and was quite flexible.  He was able 
to walk normally.  Pain was not demonstrated.  

Thus, separate ratings based on orthopedic and neurological 
impairment would not yield a rating in excess of the already 
assigned 20 percent as the veteran's examination showed 
normal findings.  Although the veteran is competent to report 
pain, pain was specifically noted to not be present on either 
examination.  Further, pain alone would not warrant a higher 
rating as it has not been shown that the veteran's subjective 
reports of pain result in the functional equivalent necessary 
for a higher rating.  


September 26, 2003 Revisions

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237, 
spinal stenosis under Diagnostic Code 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  
Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, The Spine, Note (6) (2006).

Under the General Rating Formula as applicable to the 
veteran's back disability, a 10 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent requires forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
effective September 26, 2003.

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of the disease or injury of 
the spine, the range of motion of the spine in  particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from the 
revised criteria of September 23, 2002.  Note (1) provided 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003.

With respect to neurologic manifestations, Diagnostic Code 
8520 addresses the sciatic nerve.  Incomplete paralysis of 
the sciatic nerve is rated 10 percent when mild, 20 percent 
when moderate, 40 percent when moderately severe, and 60 
percent when severe with marked muscular atrophy.  38 C.F.R. 
§ 4.124a; Diagnostic Code 8520 (2006).  An 80 percent rating 
is warranted for complete paralysis of the nerve when the 
foot dangles and drops and there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  Id.  

Again, there is no medical evidence dated after April 2002.  
Therefore, the analysis under the old criteria is the same.  
Likewise, the analysis pursuant to the first change in the 
rating schedule is the same.  Even if the Board were to 
consider the medical evidence dated through April 2002 under 
the new criteria, a rating in excess of 20 percent is not 
warranted.  The veteran has full pain-free motion of his 
spine,  He does not have forward flexion of the thoracolumbar 
spine limited to 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine. 

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 20 percent for intervertebral disc syndrome.  


ORDER

Entitlement to an increased rating in excess of 20 percent 
for postoperative intervertebral disc syndrome of the lumbar 
spine is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


